              Case 4:19-cr-00043-YGR Document 241 Filed 05/20/20 Page 1 of 4




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 FRANK J. RIEBLI (CABN 221152)
   ERIN A. CORNELL (CABN 227135)
 5 Assistant United States Attorneys
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612
          Telephone: (510) 637-3680
 7        Facsimile: (510) 637-3724
          Erin.Cornell@usdoj.gov
 8
   Attorneys for United States of America
 9
10                                     UNITED STATES DISTRICT COURT

11                                  NORTHERN DISTRICT OF CALIFORNIA

12                                             OAKLAND DIVISION

13

14   UNITED STATES OF AMERICA,                       )   Case No. CR 19-043 YGR
                                                     )
15           Plaintiff,                              )   STIPULATION AND [PROPOSED] ORDER
                                                     )   TO CONTINUE STATUS CONFERENCE;
16      v.                                           )   EXCLUSION OF TIME
                                                     )
17   DANIEL JAMES, et al,                            )
                                                     )
18           Defendants.                             )
                                                     )
19

20           It is hereby stipulated and respectfully requested by and between counsel for the United
21 States and counsel for the defendants in the above-captioned matter, that the status conference

22 currently set for May 28, 2020, be continued to July 16, 2020 at 11:00 a.m.

23           This matter was originally set for a status conference on May 28, 2020. However, the
24 President of the United States has declared a National Emergency in response to the COVID-19

25 pandemic, and the Governor of the State of California has declared a state of emergency. The

26 San Francisco Bay Area counties are currently under public health shelter-in-place orders due to

27 the COVID-19 pandemic. This has resulted in school, office, and court closures, and

28 requirements to stay at least six feet apart from other persons. These extraordinary and

     Stip & P Order to Continue Status, Excl. Time   1                                    v. 11/21/2019
     CR 19-043 YGR
              Case 4:19-cr-00043-YGR Document 241 Filed 05/20/20 Page 2 of 4




 1 unprecedented measures have limited the ability of defendants and their attorneys to meet to

 2 prepare their defense and discuss possible resolutions of this matter. Indeed, several of the

 3 defendants have been, or are currently, quarantined.

 4          The measures also make it practically impossible to bring all of the defendants and their
 5 attorneys and the attorneys for the government into the courtroom at the same time.

 6          For these reasons, the parties have requested that the status conference be continued to
 7 July 16, 2020, in the hope that by that time, public health officials will have lifted shelter-in-

 8 place orders and it will again be possible to bring all of the parties together before the Court for a

 9 status conference. At the July calling of the case, the parties will be prepared to discuss setting a
10 motions schedule and trial date.

11          The Court’s General Orders No. 72-2 and 73 recognize that, due to the serious public
12 health concerns caused by the COVID-19 pandemic, continuances of District Court proceedings

13 in criminal cases is appropriate to protect defendants, counsel, and Court staff. General Orders

14 No. 72-2 and 73 find that the ends of justice served by exclusions of time under the Speedy Trial

15 Act for the reasons stated in the Order outweigh the interest of the public and the defendants’

16 right to a speedy trial, pursuant to 18 U.S.C. §3161(h)(7)(A).

17          The parties therefore also request that the Court exclude time between May 28, 2020 and
18 July 16, 2020 for the reasons specified in General Orders No. 72-2 and 73. See 18 U.S.C. §

19 3161(h)(7)(B)(iv). The parties further stipulate and agree that the ends of justice served by

20 excluding the time from May 28, 2020 to July 16, 2020 from computation under the Speedy Trial

21 Act outweigh the best interests of the public and the defendants in a speedy trial. 18 U.S.C.

22 § 3161(h)(7)(A).

23 //

24 //

25 //

26 //

27 //

28 //

     Stip & P Order to Continue Status, Excl. Time   2                                      v. 11/21/2019
     CR 19-043 YGR
              Case 4:19-cr-00043-YGR Document 241 Filed 05/20/20 Page 3 of 4




 1          The undersigned Assistant United States Attorneys certify that they have obtained
 2 approval from counsel for the defendants to file this stipulation and proposed order.

 3          IT IS SO STIPULATED.
 4
     DATED: May 20, 2020                             Respectfully submitted,
 5

 6                                                   /s/ Erin Cornell______________
                                                     FRANK J. RIEBLI
 7                                                   ERIN A. CORNELL
 8
                                                     Assistant United States Attorneys

 9 DATED: May 20, 2020                               /s/
                                                     JAMES THOMSON
10                                                   Attorney for Sterling Walker
11
     DATED: May 20, 2020                             /s/
12                                                   ERIK BABCOCK
                                                     Counsel for Defendant Daniel James
13

14 DATED: May 20, 2020                               /s/
                                                     ROBERT BYERS
15                                                   Counsel for Defendant George Moore
16
     DATED: May 20, 2020                             /s/
17                                                   GREGOR GUY-SMITH
                                                     Counsel for Defendant Paul Rivera
18

19 DATED: May 20, 2020                               /s/
                                                     MARTHA BOERSCH
20                                                   Counsel for Defendant Darryl Washington
21
     DATED: May 20, 2020                             /s/
22                                                   JULIA JAYNE
                                                     Counsel for Defendant Cameron Moore-Williams
23

24 DATED: May 20, 2020                               /s/
                                                     SCOTT SUGARMAN
25                                                   Counsel for Defendant Deantae Kennedy-Palmer
26
     DATED: May 20, 2020                             /s/
27                                                   ALBERT BORO
                                                     Counsel for Defendant Darrell Murphy
28

     Stip & P Order to Continue Status, Excl. Time     3                                       v. 11/21/2019
     CR 19-043 YGR
              Case 4:19-cr-00043-YGR Document 241 Filed 05/20/20 Page 4 of 4




 1 DATED: May 20, 2020                               /s/
                                                     GEORGE BOISSEAU
 2
                                                     Counsel for Defendant Deshawn Lemons-Woodard
 3
     DATED: May 20, 2020                             /s/
 4                                                   RICHARD TAMOR
 5
                                                     Counsel for Defendant Terry Walker

 6 DATED: May 20, 2020                               /s/
                                                     ALEXANDRA MCCLURE
 7                                                   Counsel for Defendant Dale Davis
 8
     DATED: May 20, 2020                             /s/
 9                                                   JOHN JORDAN
                                                     Counsel for Defendant Joe Frank
10

11
                                              [PROPOSED] ORDER
12
            Pursuant to the parties’ stipulation above, IT IS HEREBY ORDERED that the status
13
     conference currently set for May 28, 2020, is continued to July 16, 2020 at 11:00 a.m.
14
            Based upon the facts and representations set forth in the above stipulation, and the
15
     findings of this Court set forth in N.D. Cal. General Orders No. 72-2 and 73, and for good cause
16
     shown, the Court finds that the ends of justice served by ordering the continuance outweighs the
17
     interest of the public and the defendants’ right to a speedy trial, and an exclusion of time is
18
     warranted under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A). Based on these
19
     findings, and with the consent of the parties, IT IS HEREBY ORDERED that the time from
20
     May 28, 2020 through July 16, 2020, shall be excluded from computation under the Speedy
21
     Trial Act. 18 U.S.C. § 3161(h)(7)(A).
22

23          IT IS SO ORDERED.
24
     DATED: ___________________                            __________________________________
25                                                         HON. YVONNE GONZALEZ ROGERS
26
                                                           United States District Judge

27

28

     Stip & P Order to Continue Status, Excl. Time     4                                     v. 11/21/2019
     CR 19-043 YGR
